Per Curiam. On September 17,1984, we granted a petition by the Arkansas Bar Association requesting that we permit establishment of a program for collecting interest on monies deposited in lawyers’ trust accounts and for use of the interest earned for certain purposes having to do with furthering legal education and the sound administration of justice in Arkansas. In the Matter of the Arkansas Bar Association, Petition to Authorize a Program Governing Interest on Lawyers’ Trust Accounts, 283 Ark. 252, 675 S.W.2d 355 (1984). On May 13,1985, this court rendered a per curiam opinion which modified the client notice provision of the court’s original opinion in this matter, providing: Client consent is not an element of the IOLTA program. However, on the same day as a client’s money is first deposited in a participating attorney or law firm’s trust account, the attorney or law firm shall mail a notice to that client in the form set out below, providing information concerning the procedures and the uses of trust earnings. Subsequent deposits of money of a client who has once been notified may be made without repeating the notice. Arkansas Bar Association, In the Matter of Interest on Lawyers’ Trust Accounts, 286 Ark. 64, 689 S.W.2d 352 (1985). The petitioner now asks that we amend and modify our opinion to permit a lawyer to give notice to his clients by posting it in the lawyer’s office. Our opinion is hereby modified by replacing the language quoted above with the following: Client consent is not an element of the IOLTA program. However, attorneys and law firms participating in the program shall inform their clients of their participation by posting in their office a conspicuous notice in the form approved by this court and set out in our per curiam order of September 17, 1984, 283 Ark. 252, 261, 675 S.W.2d 355, 358 (1984), providing information concerning the procedures and uses of trust earnings. It is permissible for the Arkansas IOLTA Foundation to provide this required notice to participating attorneys and law firms. Purtle, J., not participating.